MEMORANDUM**
Maria Gonzalez appeals her conviction by guilty plea and sentence for one count of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960.
Gonzalez’s contention that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), renders sections 952 and 960 unconstitutional is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104, 1109-11 (9th Cir.2002) (Section 960), and United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) (Section 952). Gonzalez’s contention, raised for the first time in her Reply Brief, that the indictment must be dismissed because there is no way to determine whether the grand jury found mens rea as to the type and quantity of the controlled substance is foreclosed by United States v. Carranza, 289 F.3d 634,-,---, slip op. 6531, 6546-47 (9th Cir.2002) (holding that the government need not prove that the defendant had knowledge of the type and amount of the controlled substance).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.